Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Memorandum Filed via Correspondence DATE : January 13, 2010 SUBJECT: Item 74W of HSBC Investor Funds Form N-SAR filings FROM : Martin R. Dean, Treasurer of HSBC Investor Funds (Trust) TO : Sheila Stout, Securities and Exchange Commission (SEC) CC : Richard A. Fabietti, President of the Trust Frederick H. Sherley, Dechert LLP I submit this correspondence in response to your request of January 5, 2010 to Frederick H. Sherley of Dechert LLP, counsel to the Trust, that the Trust review the mark-to-market net asset values per share (NAVs) disclosed in response to Item 74W of the Form N-SAR over the past two years for the six operational money market fund series of the Trust. The six operational money market funds are the U.S. Government Money Market Fund, New York Tax-Free Money Market Fund, Prime Money Market Fund, U.S. Treasury Money Market Fund, California Tax-Free Money Market Fund and Tax-Free Money Market Fund. We hereby confirm that all the mark-to-market NAVs reported in response to Item 74W are accurate in the Trusts Form N-SARs filed for the periods ending October 31, 2009 and October 31, 2008. We are refiling the
